Fourth Court of Appeals
                                San Antonio, Texas
                                      October 19, 2015

                                    No. 04-15-00124-CR

                                    Hector RAMIREZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2894
                      Honorable Kevin M. O'Connell, Judge Presiding


                                      ORDER

        Appellant’s motion for extension of time to file motion to dismiss is GRANTED. Time
is extended to November 6, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court